Exhibit 10.3

SECOND AMENDING AGREEMENT IN RESPECT OF THE THIRD
AMENDED AND RESTATED GULFSTREAM PARK LOAN AGREEMENT

THIS AGREEMENT made as of the 12th day of September, 2007,

BETWEEN:

GULFSTREAM PARK RACING ASSOCIATION,
INC.,

a corporation incorporated under the laws of
the State of Florida

(being hereinafter called the “Borrower”),

OF THE FIRST PART,

- and -

MID ISLANDI SF.,

a partnership formed under the laws of
Iceland, acting through its Zug branch

(being hereinafter called the “Lender”),

OF THE SECOND PART,

- and -

REMINGTON PARK, INC.,

a corporation incorporated under the laws of
the State of Oklahoma

(being hereinafter called the “Remington
Guarantor”),

OF THE THIRD PART,

- and -


--------------------------------------------------------------------------------


GPRA THOROUGHBRED TRAINING CENTER,
INC.,

a corporation incorporated under the laws of
the State of Delaware

(being hereinafter called the “Palm Meadows
Guarantor”),

- and -

MAGNA ENTERTAINMENT CORP.,

a corporation incorporated under the laws of
the State of Delaware

(being hereinafter called “MEC”), (the
Remington Guarantor, the Palm Meadows
Guarantor and MEC being hereinafter
collectively called the “Original
Guarantors”),

OF THE FOURTH PART,

- and -

GULFSTREAM COMMERCIAL
ENTERPRISES, INC.,

a corporation incorporated under the laws of
the State of Florida

(being hereinafter called the “Gulfstream
Commercial Guarantor” (the Original
Guarantors and the Gulfstream Commercial
Guarantor being hereinafter called the
“Guarantors”),

OF THE FIFTH PART.

WHEREAS the Lender, as lender, the Borrower, as borrower, and the Original
Guarantors, as guarantors, are parties to a Third Amended and Restated
Gulfstream Park Loan Agreement made as of December 22, 2006 (such Third Amended
and Restated Gulfstream Park Loan Agreement, as amended by a First Amending
Agreement in respect of the Third Amended and Restated Gulfstream Park Loan
Agreement dated as of August 3, 2007, as the Third Amended and Restated
Gulfstream Park Loan Agreement may be further extended, modified, renewed or
replaced from time to time, being referred to herein the “Loan Agreement”);

2


--------------------------------------------------------------------------------


AND WHEREAS on September 12, 2007, MEC’s board of directors approved and adopted
a plan (the “Borrower Restructuring Plan”) to restructure MEC and its
subsidiaries (including the Borrower) and to revise the business plan of MEC and
its subsidiaries (including the Borrower);

AND WHEREAS the Borrower Restructuring Plan contemplates the sale of assets
including, without limiting the generality of the foregoing, certain of those
Properties, owned by the Borrower, that constitute collateral for the Loan;

AND WHEREAS the Lender has agreed, among other things, to waive the Pre-Payment
Make Whole amounts in respect of any pre-payments of the Loan made on or prior
to May 31, 2008, and to provide a bridge loan to MEC in a maximum amount of up
to Eighty Million Dollars ($80,000,000), provided that, among other things:

(i)                                     the Loan Agreement is amended:

(A)                              to require the Borrower to repay, in addition
to the amount of the blended monthly instalments of principal and interest that
the Borrower is required to pay in accordance with Section 3.1 of the Loan
Agreement,  not less than One Hundred  Million Dollars ($100,000,000) of the
Loan in cash by May 31, 2008;

(B)                                to require the Borrower, the Guarantors, and
MEC to use all commercially reasonable efforts to implement the Borrower
Restructuring Plan (including the sale of assets by the time periods listed
therein) and to use the net proceeds from any asset and/or real property sales
in the manner set forth in the Loan Agreement;

(C)                                to require MEC to deliver a full recourse
guarantee and indemnity of MEC (the “MEC Full Recourse Guarantee and
Indemnity”), in form and substance satisfactory to the Lender, under which MEC
unconditionally guarantees the payment and performance of the Indebtedness
outstanding from time to time, as well as interest and other amounts owing
hereunder or under the other Loan Documents, the completion of the
Reconstruction in accordance with the Gulfstream Development Agreement, the
Construction Contracts and the Plans, the completion of the Tranche 2 Slots
Facilities Initiative in accordance with the Tranche 2 Slots Facilities
Contracts, the completion of the Tranche 3 Slots Facilities Initiative in
accordance with the Tranche 3 Slots Facilities Contracts and the performance of
all other obligations of the Borrower under the Loan and the Loan Documents,
including the payment of cost overruns pursuant to Section 7.1(l) of the Loan
Agreement; and

3


--------------------------------------------------------------------------------


(D)                              to require MEC to deliver, as security for the
MEC Full Recourse Guarantee and Indemnity, a perfected Encumbrance under the
Uniform Commercial Code as enacted in the State of Delaware, in and to all of
MEC’s right, title and interest, whether now existing or hereafter arising,
created or acquired in, to and under the Collateral (as defined therein) in
favor of the Lender pursuant to a general security agreement in form and
substance satisfactory to the Lender (the “MEC General Security Agreement”),
dated September 12, 2007, from MEC to the Lender; (ii) MEC executes and delivers
the MEC Full Recourse Guarantee and Indemnity and the MEC General Security
Agreement;

AND WHEREAS the Lender, the Borrower and the Guarantors have agreed to amend the
Loan Agreement in certain respects as set out herein;

AND WHEREAS all capitalized terms used herein and not defined herein shall have
the respective meanings given to such terms in the Loan Agreement;

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Agreement and the sum of Ten Dollars ($10.00) paid by each of the
parties hereto to the other and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties hereto
covenant and agree as follows:

1.                                      Definitions.  Unless otherwise defined
herein, all capitalized terms used in this agreement (this “Agreement”) shall
have the respective meanings ascribed to them in the Loan Agreement.

2.                                      Representations and Warranties.  The
Borrower and the Guarantors jointly and severally represent and warrant to and
in favour of the Lender, with the intent that the Lender shall be entitled to
rely upon such representations and warranties in entering into this Agreement
and notwithstanding the completion of the transactions contemplated herein,
that: (i) all of the recitals to this Agreement are true and complete in all
material respects; and (ii) there are no facts, conditions or circumstances that
are known to the Borrower or any of the Guarantors and that may reasonably be
considered relevant to the Lender’s decision to enter into this Agreement that
have not been disclosed in writing to the Lender.

3.                                      Amendments.  The Loan Agreement is
hereby amended as follows:

(a)                                  by adding in proper alphabetical order the
following definition of “Additional MEC Security” to Section 1.1 of the Loan
Agreement: ““Additional MEC Security” has the meaning ascribed thereto in
Section 5.1;”;

4


--------------------------------------------------------------------------------


(b)                                 by adding in proper alphabetical order the
following definition of “MEC Full Recourse Guarantee and Indemnity” to Section
1.1 of the Loan Agreement: ““MEC Full Recourse Guarantee and Indemnity” has the
meaning ascribed thereto in Section 5.1;”;

(c)                                  by adding in proper alphabetical order the
following definition of “MEC General Security Agreement” to Section 1.1 of the
Loan Agreement: ““MEC General Security Agreement” has the meaning ascribed
thereto in Section 5.1;”;

(d)                                 by adding the following new paragraph after
the first paragraph in Section 3.1:

“As of the date, if any, on which, in addition to the amount of the blended
monthly instalments of principal and interest that the Borrower is required to
pay in accordance with this Section 3.1, One Hundred Million Dollars
($100,000,000) of the Loan has been repaid in cash on or prior to May 31, 2008,
the amount of the blended monthly instalments of principal and interest referred
to in the paragraph above will be revised based on the remaining portion of the
previously applicable 25-year amortization period.”

(e)                                  by adding the following new paragraph at
the end of Section 3.4(a):

“Notwithstanding the foregoing, the Lender shall not charge, and the Borrower
shall not be obligated to pay, a Pre-Payment Make-Whole Amount in respect of any
valid pre-payments made under this Agreement on or prior to May 31, 2008.”

(f)                                    by deleting the word “and” immediately
following the “;” at the end of Section 5.1(k) of the Loan Agreement, and by
deleting the “.” and the end of Section 5.1(l) of the Loan Agreement and
replacing it with”; and”;

(g)                                 by adding the following as Sections 5.1(m)
and 5.1(n) of the Loan Agreement:

“(m)                        in return for: (i) the Lender agreeing to waive the
Pre-Payment Make Whole amounts in respect of any pre-payments of the Loan made
on or prior to May 31, 2008; and (ii) the Lender agreeing to provide a bridge
loan to MEC in a maximum amount of up to Eighty Million Dollars ($80,000,000),
pursuant to, in accordance with, and subject to the terms of that certain Bridge
Loan Agreement

5


--------------------------------------------------------------------------------


between, inter alios, MEC and Lender dated as of September 12, 2007 as the same
may be amended, modified, restated, severed, consolidated, renewed, replaced, or
supplemented from time to time, the full recourse guarantee and indemnity (the
“MEC Full Recourse Guarantee and Indemnity”) of MEC, in form and substance
satisfactory to the Lender, under which MEC unconditionally guarantees the
payment and performance of the Indebtedness outstanding from time to time, as
well as interest and other amounts owing hereunder or under the other Loan
Documents, the completion of the Reconstruction in accordance with the
Gulfstream Development Agreement, the Construction Contracts and the Plans, the
completion of the Tranche 2 Slots Facilities Initiative in accordance with the
Tranche 2 Slots Facilities Contracts, the completion of the Tranche 3 Slots
Facilities Initiative in accordance with the Tranche 3 Slots Facilities
Contracts and the performance of all other obligations of the Borrower under the
Loan and the Loan Documents, including the payment of cost overruns pursuant to
Section 7.1(l); and

(n)                                 as security for the MEC Full Recourse
Guarantee and Indemnity, a perfected Encumbrance under the Uniform Commercial
Code as enacted in the State of Delaware, in and to all of MEC’s right, title
and interest, whether now existing or hereafter arising, created or acquired in,
to and under the Collateral (as defined therein) in favor of the Lender,
pursuant to a general security agreement in form and substance satisfactory to
the Lender (the “MEC General Security Agreement”), dated September 12, 2007,
from MEC to the Lender.”;

(h)                                 by deleting the last paragraph of Section
5.1 of the Loan Agreement in its entirety (beginning with the words “The
security set out above” and ending with the words “provided on August 3,
2007.”), and replacing it with the following:  “At all times after September 12,
2007, the security set out above in this Section 5.1 (except the Gulfstream
Note) is herein called the “Security”; the Security provided by the Borrower
(except the Pledge of Gulfstream Commercial Shares) is herein called the
“Original Security”, the Security provided by the Remington Guarantor, the Palm
Meadows Guarantor and MEC (except the MEC Full Recourse Guarantee and Indemnity
and the MEC General Security Agreement) is herein called the “Additional
Security”, the Pledge of Gulfstream Commercial Shares is herein called the
“Additional Borrower Security”, the Security provided by the Gulfstream

6


--------------------------------------------------------------------------------


Commercial Guarantor is herein called the “Gulfstream Commercial Additional
Security”, and the MEC Full Recourse Guarantee and Indemnity and the MEC General
Security Agreement provided by MEC is herein called the “Additional MEC
Security”.  The Original Security (save and except for the Tranche 2 Future
Advance Agreements and Tranche 3 Future Advance Agreements) was provided on or
before the Tranche 1 First Advance Date, the Additional Security from the Palm
Meadows Guarantor was provided on July 22, 2005, the Additional Security from
the Remington Guarantor was provided upon the receipt of the Gulfstream Loan
OHRC Approval, the Tranche 2 Future Advance Agreements were provided in
connection with the Second Amended and Restated Gulfstream Loan Agreement, the
Tranche 3 Future Advance Agreements were provided on December 22, 2006, the
Additional Borrower Security and the Gulfstream Commercial Additional Security
were provided on August 3, 2007, and the Additional MEC Security was provided on
September 12, 2007.”;

(i)                                     by deleting the word “and” immediately
following the “;” at the end of Section 7.1(cc) of the Loan Agreement, and by
deleting the “.” and the end of Section 7.1(dd) of the Loan Agreement and
replacing it with”; and”; and

(j)                                     by adding the following as Sections 7.1
(ee) and (ff) of the Loan Agreement:

“(ee) the Borrower, the Guarantors, and MEC shall use all commercially
reasonable efforts to implement the Borrower Restructuring Plan (including the
sale of assets by the time periods listed therein) and to use the net proceeds
from any asset and/or real property sales in the manner set forth in this
Agreement, provided that nothing in this Subsection 7.1(ee) shall derogate from
the provisions of Section 8.1 of this Agreement or relieve the  Borrower, the
Guarantors, and MEC from the obligation to comply with same; and

(ff) the Borrower shall repay, in addition to the amount of the blended monthly
instalments of principal and interest that the Borrower is required to pay in
accordance with Section 3.1, not less than One Hundred  Million Dollars
($100,000,000) of the Loan in cash by May 31, 2008. Provided that: (i) such
pre-payments under this Agreement are first applied to Tranche 2, with the
balance of any such pre-payment, if any, thereafter remaining then applied to
Tranche 3, and the balance of any such pre-payment, if any, thereafter remaining
then applied to Tranche 1;

7


--------------------------------------------------------------------------------


and (ii) no Event of Default exists under this Agreement and/or under the
Remington Loan Agreement at the time such pre-payments are received by Lender.”

4.                                      Opinions.  The Borrower shall, if
requested by the Lender in writing, deliver to the Lender, as soon as reasonably
practicable following such written request, an opinion of the Borrower’s and
Guarantor’s Florida Agent addressed to the Lender, the Lender’s Counsel and the
Lender’s Florida Agent, in form, scope and substance satisfactory to the Lender
and its counsel, acting reasonably, with respect to this Agreement, the MEC
Guarantee and Indemnity, the MEC Full Recourse Guarantee and Indemnity, and the
MEC General Security Agreement.

5.                                      Default.  Any default by the Borrower
under this Agreement shall be deemed for all purposes to be an Event of Default
under the Loan Agreement.

6.                                      Ratification and Confirmation of Amended
Loan Agreement.  The Loan Agreement, as amended by this Agreement, is hereby
ratified and confirmed in all respects and time shall remain of the essence.
After the date hereof, all references in each Loan Document to the Credit
Agreement or Loan Agreement shall be deemed to be a reference to the Loan
Agreement as amended by this Agreement.

7.                                      Ratification and Confirmation of MEC
Guarantee and Indemnity.  MEC hereby acknowledges and agrees that the liability
of MEC under the MEC Full Recourse Guarantee and Indemnity is in addition to and
independent of the liability of MEC under the MEC Guarantee and Indemnity, that
the MEC Full Recourse Guarantee and Indemnity and the MEC General Security
Agreement are being delivered by MEC as additional Security under the Loan
Agreement, and that the MEC Guarantee and Indemnity and all Security delivered
in connection therewith remain in full force and effect.  The MEC Guarantee and
Indemnity and all Security delivered in connection therewith are hereby ratified
and confirmed in all respects and time shall remain of the essence.

8.                                      Successors and Assigns.  This Agreement
shall enure to the benefit of and shall be binding on and enforceable by the
parties hereto and their respective successors and permitted assigns.

9.                                      Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Florida
and the federal laws of the United States of America applicable herein.

10.                                Time of the Essence.  Time shall be of the
essence of this Agreement.  If anything herein is to be done on a day which is
not a Business Day, the same shall be done on the next succeeding Business Day. 
Where in this Agreement a number of days is prescribed, the number shall be
computed by excluding the first day and including the last day.

8


--------------------------------------------------------------------------------


11.           Headings, Extended Meanings.  The headings in this Agreement are
inserted for convenience of reference only and shall not constitute a part
hereof and are not to be considered in the interpretation hereof.  In this
Agreement, words importing the singular include the plural and vice versa; words
importing the masculine gender include the feminine and vice versa; and words
importing persons include firms or corporations and vice versa.

12.           Counterparts.  This Agreement may be executed in counterparts and
may be delivered by e-mail and/or facsimile transmission.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or have
caused the same to be executed by their duly authorized representatives as of
the date first above written.

GULFSTREAM PARK RACING
ASSOCIATION, INC.

 

 

 

by

       /s/ Blake S. Tohana

 

 

  Name: Blake S. Tohana

 

 

  Title:   Executive Vice-President and
              Chief Financial Officer

 

 

 

 

 

/s/ William Ford

 

 

  Name: William G. Ford

 

 

  Title:   Secretary

 

 

 

 

We have authority to bind the Corporation.

 

 

 

 

 

 

 

REMINGTON PARK, INC.

 

 

 

 

by

    /s/ Blake S. Tohana

 

 

  Name: Blake S. Tohana

 

 

  Title:   Executive Vice-President
              and Chief Financial Officer

 

 

 

 

 

    /s/ William Ford

 

 

  Name: William G. Ford

 

 

  Title:   Secretary

 

 

 

 

We have authority to bind the Corporation.

 

9


--------------------------------------------------------------------------------


 

GPRA THOROUGHBRED
TRAINING CENTER INC.

 

 

 

 

by

    /s/ Blake Tohana

 

 

  Name: Blake S. Tohana

 

 

  Title:   Executive Vice-President
              and Chief Financial Officer

 

 

 

 

 

    /s/ William Ford

 

 

  Name: William G. Ford

 

 

  Title:   Secretary

 

 

 

 

 

 

 

We have authority to bind the Corporation.

 

 

 

 

 

 

 

MAGNA ENTERTAINMENT CORP.

 

 

 

 

by

/s/ Blake Tohana

 

 

  Name: Blake S. Tohana

 

 

  Title:   Executive Vice-President
              and Chief Financial Officer

 

 

 

 

 

    /s/ William Ford

 

 

  Name: William G. Ford

 

 

  Title:   Secretary

 

 

 

 

We have authority to bind the Corporation.

 

 

 

 

GPRA COMMERCIAL ENTERPRISES,
INC.

 

 

 

 

by

    /s/ Blake S. Tohana

 

 

  Name: Blake S. Tohana

 

 

  Title:   Executive Vice-President
              and Chief Financial Officer

 

 

 

 

 

    /s/ William G. Ford

 

 

  Name: William G. Ford

 

 

  Title:   Secretary

 

 

 

 

We have authority to bind the Corporation.

 

10


--------------------------------------------------------------------------------


 

MID ISLANDI SF.,
  ACTING THROUGH ITS ZUG
BRANCH

 

 

 

 

 

 

 

by

    /s/ Thomas Schultheiss

 

 

  Name: Thomas Schultheiss

 

 

  Title:   Branch Manager

 

 

 

 

 

    /s/ Peter Nideroest

 

 

  Name: Peter Nideroest

 

 

  Title:   Branch Manager

 

 

 

 

We have authority to bind the Partnership

 

11


--------------------------------------------------------------------------------